      Case 7:08-cv-00177 Document 58 Filed on 05/31/19 in TXSD Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 MCALLEN DIVISION

UNITED STATES OF AMERICA,                         §
          Plaintiff,                              §
                                                  §
v.                                                §      CASE NO. 7:08-CV-177
                                                  §
3.17 ACRES OF LAND, MORE OR LESS,                 §
SITUATED IN STARR COUNTY, TEXAS;                  §
AND JUAN MONTALVO, ET AL.,                        §
            Defendants.                           §

       DEFENDANT ASCENCION MONTALVO’S DEMAND FOR JURY TRIAL

TO THE HONORABLE COURT:

       Defendant, ASCENCION MONTALVO, asserts her rights under the Seventh

Amendment to the U.S. Constitution and demands, in accordance with Federal Rule of Civil

Procedure 38, a trial by jury on all issues that can be decided by a jury in this cause.

Dated: May 31, 2019

                                                       Respectfully submitted,

                                                       GAYTAN LAW FIRM, PLLC




                                                       Paul Anthony Gaytan
                                                       Texas Bar No. 24007233
                                                       Federal Bar No. 23940
                                                       Email: paul@gaytanlaw.com
                                                       808 S. Shary Rd., Ste. 5, #350
                                                       Mission, TX 78572
                                                       Tel. (956) 584-0295
                                                       Fax. (888) 879-5044
                                                       Attorney for Defendant,
                                                       Ascencion Montalvo
     Case 7:08-cv-00177 Document 58 Filed on 05/31/19 in TXSD Page 2 of 2




                                CERTIFICATE OF SERVICE

       The undersigned counsel hereby certifies that, on the 31st day of May 2019, he

electronically submitted a true and correct copy of the foregoing Demand for Jury Trial with the

Court via the CM/ECF system, which will serve a copy on all counsel of record for Plaintiff.


                                             /s/ Paul A. Gaytan
                                             Paul A. Gaytan




                                               2
